 ROWEN & BLAIR ELECTRIC COMPANY639Rowen & Blair Electric CompanyandRay JuniorSimmonsandWendell H LowryandPatrick FMeerCases 7-CA-9355(1), 7-CA-9355(2), and7-CA-9355(3)November 30, 1972DECISION AND ORDERBY MEMBERSJENKINS, KENNEDY, ANDPENELLOOn September 6, 1972, Administrative Law JudgeMilton Janus issued the attached Decision in thisproceedingThereafter, the General Counsel filedexceptions and a supporting brief, and Respondentfiled exceptions and a supporting brief and a brief inopposition to General Counsel's exceptionsPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panelThe Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended OrderORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint be, and it hereby is,dismissed in its entiretyDECISIONSTATEMENT OF THE CASEMILTON JANUS, Administrative Law Judge This casewas heard at St Joseph, Michigan, on May 31, 1972,pursuant to charges filed by Ray Junior Simmons, WendellH Lowry, and Patrick F Meer, individuals,' and aconsolidated complaint issued on April 3, 1972Unlessspecifically stated otherwise, all dates and events set outherein occurred in 1971The complaint alleges that the Respondent, in violationof Section 8(a)(1) of the Act, discharged the three ChargingPartieson October 4 because they had engaged inconcerted activities for their mutual aid or protection bycomplaining about safety conditions at thejobsiteThe Employer claims that it discharged the threeindividuals solely because of their inadequate job perform-ance It also raises certain affirmative defenses based onthe Occupational Safety and Health Act of 1970, 29 U S CSecs651-678, that, in any event, the National LaborRelations Board is not the proper forum for considerationof alleged job-related safety violationsUpon the entire record, including my observation of thedemeanor of the witnesses, and upon the brief receivedfrom the Respondent, I make the followingFINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTRespondent maintains its principal office and place ofbusiness at Kalamazoo, Michigan, where it is engaged asan industrial and commercial electrical contractor Theonly facility of Respondent involved in this proceeding isat the Cook Nuclear Plant near Bridgman, Michigan In1971, in the conduct of its operations as an electricalcontractor, Respondent furnished services valued in excessof $500,000, of which services in excess of $50,000 werefurnished to Indiana-Michigan Electric Corporation, apublic utility which has an annual volume of business inexcess of $250,000, and has a direct outflow of goods andservices in excess of $50,000 directly across state linesRespondent admits, and I find, that it is an employerengaged in commerce within the meaning of the ActIITHE LABOR ORGANIZATION INVOLVEDLocal Union 153, International Brotherhood of Electri-calWorkers,AFL-CIO, South Bend, Indiana, is thecollective-bargaining representative for the electriciansemployed by Respondent at the Cook Nuclear Plant I findthat it is a labor organization within the meaning of theActIIITHE ALLEGED UNFAIR LABOR PRACTICESThe Company is the electrical contractor in the construc-tion of the Cook Nuclear Plant In late September 1971,when the events described here occurred, the Companyemployed about 250 electricians, divided into variouscrews each under the supervision of a foremanMeer,Lowry, and Simmons (sometimes referred to collectively asthe Charging Parties) were assigned to Thornberg's 10-mancrewIn the week before their discharge on Monday, October4, they had been working in what was known as theauxiliary building, which was then under construction Theunroofed top deck of the building was used for storage of agreat deal of equipment for use by the various craftsAmong this material was a large quantity of steel rods usedin reinforcing concrete, as well as 40-foot lengths of angleironMovement by workers of the various crafts on the topdeck was difficult because of the obstruction caused by thematerial stored therePart or all of two electrical crews, Thornberg's andZeigler's,were at work in the auxiliary building installingcable trays which were attached to the angle iron used astheir supportsThe angle iron had to be cut to exactmeasurement, and two saws were set up on the top deck forthat purpose Five electricians were assigned to the top1Simmons Lowry, and Meer filed their charges on March 7 9 and 15,1972 respectively200 NLRB No 95 640DECISIONSOF NATIONALLABOR RELATIONS BOARDdeck, moving the angle iron to the saws, cutting it, andthen moving it to a hole in the deck through which it wasdropped for use on the lower floors During the last weekof September, Meer, Lowry,and Simmonsof Thornberg'screw, and two men from Zeigler's crewwere assigned tothe saw operationsThe incidents on which the General Counselrelies toestablish that the Charging Parties were terminated forengagingin concerted protected activities occurred duringtheworkweek,Monday through Friday, September 27through October 1On Monday, October 4, they weredischargedDuring this period, none of the ChargingParties complained to the job steward or to the safetycommittee,either generally about safety conditions, orspecificallyabout the particular incidents which tookplaceThe saws had been set up early that week or during theprevious week A shed was built around the saws, and atthe request of some of the Charging Parties, blowers andwooden shrouds had been installed to aid in ventilation byremoving dust and particles caused by the sawing of theangle iron Rain water had accumulated near the saw, sothat its operator and those helping in holding and off-bearing the angle iron lengths had to stand inor near apuddle1Once the saws were installed, the two Zeiglercrewmembers operated them in turn, while the threemembers of Thornberg's crew, the ChargingParties,moved the iron to and from the shedBecause of thepuddle in and around the shed, some of the ChargingParties asked Thornberg to have a wooden platform builtat the saw 2 Thornberg told them he would ask a carpenterforeman to build them a platform, but when nothing wasdone in the next few days, Lowry and Meer put down asheet of plywood at the saw station It was these two whotestified that they had complained about the water near thesaw because of their fear of being electrocuted whilestanding in water and operating high voltageequipment Itturned out later, however, that there was no rational basisfor such a fear on their part, since Meer and Simmons hadwired the saws, while Simmons admitted that he hadgrounded them properly The testimony of other experi-enced journeymenelectricianswas clear and convincingthat a properly grounded piece of electrical equipmentposes no threat of electrocution to an operator standing inwaterThus, what had been stated or implied to be animminent threat to life, became merely the inconvenienceof standing or moving in a puddle of water 32Tools, equipment, and building material of all sortswas continually being placed or removed from the top deckby an overhead crane Reinforcing rods were strewn allover the deckMovement was thus somewhat difficult, butaccording to Respondent'switnesses,a normal hazard ofthe building trades is to work around matenal belonging toother craftsLarge electrical junction boxes, variouslyestimated as weighing from 50 to 200 pounds were storedon the deck for later installation on the lower floors At onepoint during the week, Thornberg told the three membersof his crew on the top deck to move the boxes from the sideof the building where they had been placed to the otherside,where there was hole in the concrete through whichthey could be lowered They had to be slid or camedaround and over the other matenal on the deckLowry testified that Meer asked Thornberg to have aplywood catwalk built the entire length of the deck aboveall the material piled there, so that they could carry thejunction boxes without being impeded 4 According toThornberg, he told them that a catwalk could not be builton the deck because it would interfere with the ironworkerswho had to move the reinforcing bars around in the courseof their work He told them to get as many men as theyneeded to move the boxes and to work carefully Thecatwalk was not built, and Meer, Lowry and Simmons,with whatever other help they needed, eventually movedthe boxes without incident3One morning when the Charging Parties reported forwork, they found an air hose stretched over the pile ofangle iron fromwhich theyhad to remove individuallengths for sawing According to Meer,one of them askedThornberg to have the hose moved, although it is apparentfrom his andLowry'stestimony that neither of them wasdirectly concerned Simmons and Thornberg agree thatThornberg asked Simmons to uncouple the hose and moveit so that they could get at the iron Simmons testified thathe asked Thornberg if the hose was under pressure, andthat Thornberg said he didn't know Simmons asked him tofind out, and Thornberg then left for a few minutes Whenhe returned,he told Simmons to uncouple the hose, atwhich Simmons again asked if it was under pressureThornbergcouldn't tell him and Simmons said he wouldn'tdo it Thornberg became angry, and told him to get theiron out of the pile even with the air hose over it 5 Theywere able to do so without incidentAccording to Thornberg, it was Simmons who had toldhim that the hose made it difficult to move the iron, andthat he then told Simmons to move it or uncouple itSimmons then asked him if it was under pressure He saidhe would find out, went to the deck below, and found thatitwas disconnected from any equipment He returned andtold Simmons that there was no pressure in the hose and touncouple it, so it could oe moved off the pile Simmonsthen said he wouldn't, it wasn't his job Thornberg thentoldhim to move the iron without moving the hoseAbout 20 minutes later, the crane dropped a steel box onthe hose, nicking it At that time, it was under pressure, butone of the workmen stepped on the pressure end and wasable to keep it under controlAccording to the business manager and the steward forLocal 153, both of whom testified for the Respondent,uncoupling an air hose which is under pressure can bedone simply and safely with two men, one to crimp it onthe pressure side while the other uncouples it Both of themhave performed the job while working as journeymenelectricians2Meer testified thatwe asked,while Lowry and Simmons each4Simmons said that he had asked Thornberg while Meer said withoutclaimed to be the one who had askedspecifying that someone asked3Since all three were skilled electricians I find that they knew at allThis is also substantially the testimony of Meer and Lowrytimes that it had been properly grounded and was safe to use ROWEN & BLAIR ELECTRIC COMPANY641I find Thornberg's version of the air hose incident morebelievable than that of Simmons It seems unlikely thatThornberg would have gone to find out where the hosecame from without also checking whether it was underpressure I credit his testimony that he would not haveasked Simmons to uncouple it under pressure, even thoughit could be done by two men without danger, and that, infact, itwas not then connected to any equipment Itherefore find that Simmons refused to obey Thornberg'sorder, not because Thornberg would not assure him, asSimmons testified, that it was not under pressure, butbecause Simmons felt it was the responsibility of the craftthat had placed the air hose, to uncouple and move itThese are the incidents which, in the General Counsel'sview, establish thatMeer, Lowry, and Simmons wereconcertedly protesting unsafe or uncomfortable workingconditionsNeither singly nor collectively do theyimpressme as particularly meritorious complaints, but rather asprotests against the routine discomforts of life as a buildingtrades craftsman But trivial or not, the griping of Meer,Lowry, and Simmons is protected if they acted concerted-ly 6 I find that they did They were all in Thomberg's crew,worked together on the top deck, and were assigned thesame general duties Although only Simmons was involvedin the order to uncouple the hose, and only he refused tocarry it out, each of them joined in the complaints they hadin common about working at the saw while standing inwater, and in moving the junction boxesRespondent denies that it discharged Meer, Lowry, andSimmons because of their concerted complaints over safetyor working conditions, contending that they were terminat-ed for low productivity Thornberg testified that he hadgotten complaints during the week from the men on thefloor below who were installing cable trays that they werenot getting the iron supports promptly from the saw shedHe said he investigated, and found only two men working,those in Zeigler's crew, while his men were not in sight Hechecked and found them on another deck, getting a drinkHe said he had to look for them on other occasions whenthey were unaccountably away from their assigned workareaVascil, a general foreman, and Thornberg's superior,testified that Thornberg had told him a few times that hewas having trouble finding and keeping the ChargingParties at work Vascil said he told him to do what he couldand to work it out some way Voorhees, a superintendent,and Vascil's superior, testified that Vascil had come to himon the Monday or Tuesday before the termination to tellhim about the problems Thornberg was having with theCharging Parties, and that he told Vascil to handle ithimselfOn Friday afternoon, after the incident to be describedbelow, Thornberg went to Vascil to tell him that he wantedto discharge Meer, Lowry, and Simmons immediately, butVascil told him to reconsider it over the weekend, and totalk to him about it on Monday Monday morning,October 4, Thornberg told Vascil he still wanted todischarge them Vascil then went to Voorhees, and togetherthey spoke to the project superintendent, Stillman, whoapproved the discharges Their final checks were thenprepared, and Thornberg discharged them before noonThe incident which prompted Thornberg to ask Vascil ifhe could discharge them immediately occurred on Thurs-day or Friday In the early part of the week, the twomembers of Zeigler's crew on the top deck had beenoperating the saw (apparently with no complaint abouthaving to stand in a puddle) while the charging partieswere moving the angle iron to and from the shed OnWednesday or Thursday evening, Thornberg told themthat it would be their turn the next morning to beginoperating the saw They checked in thenext morning at 8a in and asked Thornberg for face shields to attach to theirhard hats, and for respirators 7 Thornberg offered them thehard hat and shield used by the man who had been sawingthe day before, but they refuseditbecauseitwas sweatyand grimy Thornberg then went to hiscrewstorage box,but found that he did not have the proper headgear Hethen told them to go to the toolcnb to get what theyneeded This was sometime between 8 15 and 8 30 a inMeer said that all three went to the toolcnb together, but Icredit Simmons' testimony that he did not go with themThe toolcnb was about 150 yards from where they wereworking It took Meer and Lowry atleastan hour to go tothe toolcrib, pick up the equipment, and then go to thefirst-aid station for alcohol swabs which they would needto clean their respirators after a day's work According toSimmons, Thornberg asked him where the other two were,and complained that it was taking them too long 8When they got back it was time for their coffee breakWith that over, they began setting up their equipment, andabout I 1 a in they were ready to beginsawingThere isdisagreement about when the firstpieceof angle ironreached the floor below, but I credit Thornberg that it waswell after 11 o'clockThat afternoon Thornberg had a talk with the three ofthem in the saw shed He asked why they were buckinghim and dogging the job Meer said he answered him thatthey were interested in safety, and Thornberg replied thatthey were more interested in that than in getting the jobdone, that they were wasting time and would have to putout more work Lowry andSimmons generallyconfirmMeer's testimony They all claimed that this was their firstindication that Thornberg might not be satisfied with theirjob performanceMonday morning Thornberg went to the saw shed to seehow things were going He testified that the three gave him"a little bit of static" about something, and he decided hewanted them dischargedHis superiors affirmed hisdecision,and about 11 a in he told them of theirtermination They were paid off and checked out with thesteward, Ballard None of them told him that he thought hewas being let go because of any protests over safety orworking conditionsA few days later, they asked the business manager of6 SeeStRegis Paper Company192 NLRB No 87 holding that even aSThe steward and the local s business manager both testified that theminiscule controversymay give rise to concerted protected activityproper procedure for an electrician who is told the day before what his7The person actually operating the saw used a special type of hard hatassignment is to be is to go directly to the toolcrib after check in pick upwith adaptors for attaching the plastic face shieldwhat he needs and then report to the work site 642DECISIONSOF NATIONALLABOR RELATIONS BOARDLocal 153, Robinson, to investigate their discharges Theirtermination slip said it was for low productivity, and noneof them suggested to him that the Company might havehad another unrevealed reason for terminating themRobinson and Ballard went out to the site with arepresentativeof the National Electrical ContractorsAssociation They spoke to Thornberg and to members ofhis crew Their investigation took about an hour, andRobinson and Ballard decided, on the basis of what theyheard, not to protest the discharges, concluding that theyhad been for good cause Not until an NLRB examinerinterviewed him, after the filing of the charges in this case,5months later, did Robinson learn that the ChargingPartieswere claiming that they had protested safetyconditions and had been discharged for that reasonConcluding FindingsThornberg had told Vascil, his general foreman, thatthey were always bringing up safety questions that hecouldn't answer, and he also accused them on Fridayafternoon of being more interested in safety than in doingtheir work Thornberg was not asking them to take unduerisks or to suffer prolonged discomfort in order to speed uptheir workWhat he expected of them was that they workreasonably diligently without resorting to demands whichhe considered had been put forward only to delay or avoidwork I conclude that the assertedreasonfor theirdischarge, low productivity, was in fact the true and onlyreason for terminating them, and I shall thereforerecommend dismissal of the complaintIn view of that recommendation, I see no reason toconsider the merits of Respondent's interesting argumentsthat the Occupational Safety and Health Act of 1970precludes Board determination of this caseI am satisfied that Thornberg decided to discharge Meer,Lowry, and Simmons late in the week ending October 1,because of their previous unsatisfactory work performance,which culminated the morning of their first day on the saw,with their undue delay in getting started I think Thornbergwas justifiably angered by their prolonged trip to thetoolcrib and the first-aid station to obtain equipment whichthey could have picked up before reporting to their workarea It is true that Meer or Lowry or Simmons, or somecombination of the three, complained about the water nearthe saw, asked for a catwalk to avoid obstructions on thedeck, and refused to uncouple the air hose (all of whichmight charitably be regarded as protesting a lack of safetyor comfort) but I believe that Thornberg regarded thesecomplaints as a cover up for their lack of diligence, ratherthan being put forward as meritorious in themselvesCONCLUSIONS OF LAW1Rowen & Blair Electric Company is engaged incommerce and in activities affecting commerce within themeaning of Section 2(6) and (7) of the Act2LocalUnion 153, International Brotherhood ofElectricalWorkers,AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act3The Respondent has not engaged in any unfair laborpractices alleged in the complaintRECOMMENDED ORDERItishereby recommended that the complaint bedismissed in its entirety